The plaintiff in error, hereinafter called defendant, was convicted in the district court of Stephens county on a charge of burglary in the second degree, and was sentenced to serve a term of three years in the state penitentiary.
The case was tried in April, 1928, and the appeal was lodged in this court in October, 1928. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
We have examined the record, the evidence is circumstantial, and there are sufficient circumstances proven from which the jury might reasonably and logically find the defendant guilty. The facts proven are consistent with the guilt of the accused and inconsistent with any other reasonable hypothesis than that of his guilt. No material error is apparent.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.